John I. Purtle, Justice, dissenting. I have realized for sometime that cities in Arkansas are pretty well able to annex anything within a hundred miles of the corporate limits, provided they follow the general course of the law. However, until this time I did not realize we were going to release them from the obligation to comply with the general format of the annexation laws. The mischief in this case is allowing the petitioners to file an amended annexation petition incorporating the signatures of a previous petition that had a defective description of the area sought to be annexed. I will briefly describe what happened. The petitioner’s original petition for annexation contained a defective description. One call was to a point “on the south line of the north half of section 11, Township 2 north, Range 13 west.” This call is indefinite because the south line of the north half of section 11 is one mile long. In City of North Little Rock v. Garner, 256 Ark. 1025, 511 S.W.2d 656 (1974), the legal description commenced at a point on the northeast city limits and ended at a point on the bank of the Arkansas river where the southeast boundary of the city intersected the river. The opinion by this court stated: “This description does not accurately describe the lands to be annexed since it only describes a line that does not connect to the starting point.” In invalidating the annexation, the court relied on Parrish v. City of Russellville, 253 Ark. 1000, 490 S.W.2d 126 (1973), which voided another annexation because the legal description did not close. The petitioners realized the defect in the petition and circulated a second one with an accurate geographical description. The problem is that out of the 115 property owners in the area to be annexed, only 57 signed the old petition and only 34 signed the new petition. Twelve of those signing the amended petition also signed the defective petition. Neither petition can stand alone because each contains less than half of the property owners’ signatures in the annexed area. The grave error of the majority opinion is that it allows the second group of petitioners to incorporate the signatures of those who signed the first (defective) petition. It would seem that the balance of the original 57 petitioners either changed their minds about annexation or were not given an opportunity to sign a valid petition. By any standard the counting of duplicate signatures should not be allowed. The precedent of allowing signatures on a defective petition to be used in calculating the total signatures on a subsequent petition is a step in the wrong direction. Signatures on petitions for formation of improvement districts may now be used as signatures on annexation petitions and signatures commending public officials may be used to impeach them. The majority relies on Cantrell v. Vaughn, 228 Ark. 202, 306 S. W.2d 863 (1957) as authority for allowing the amendment. That is not the holding of the case. The amendment to the petition for annexation was allowed in county court and was simply a reduction in size of the area sought to be annexed. That case in no shape, form, or fashion even hinted at allowing the petitioners to amend by including names from another petition. Even cities should be required to follow the format of the law. Hickman, J., joins this dissent.